In law, some persons are independent, and some are subject to another, or, as it is expressed in the civil law, "quaedamperson sui juris sunt, quaedam olicuo juri subjectæ." This rule applies to infants in their relations to society, who are of such tender age that they are incapable of self-control and personal protection. An infant, in its first years, is not sui juris. It belongs to another, to whom discretion in the care of its person is exclusively confided. The custody of the infant of tender years is confided by law to its parents, or those standing inloco parentis, and not having that discretion necessary for personal protection, the parent is held, in law, to exercise it for him, and, in cases of personal injuries received from the negligence of others, the law imputes to the infant the negligence of the parents. The infant being non sui juris, and having a keeper, in law, to whose discretion, in the care of his person, he is confided, his acts, as regards third persons, must be held, in law, the act of the infant; his negligence, the negligence of the infant. The law has not fixed the age at which the infant shall be deemed, in law, non sui juris, although it may be safely assumed, in law, that an infant of the age of three years and seven months is not sui juris. In the case ofHartfield v. Roper (21 Wend. 615), it was held, that an infant of the age of two years was not sui juris, while, in the case of McMahon v. The Mayor, etc., of N.Y. (33 N.Y. 642), it was held, that an intelligent boy of the age of eleven years wassui juris. The case of Honesburgher v. The Second Av. R.R.Co. (33 How. 195), where the infant was a sprightly boy, of the age *Page 460 
of six or seven years, the case was regarded so near the border line, that it was held proper to submit the case to the jury, to decide whether the infant was sui juris or not. If there were any doubt as to this child being of the age and capacity that, in law, he should be held sui juris, it certainly should have been left to the jury to say by their verdict whether he was so or not. I apprehend, however, that it is not to be doubted, in a case like the present, that an infant of three to four years of age, is not to be deemed sui juris, but to be deemed, in law, as in the keeping of his parents, or other lawful custodians. The rule is well settled by the adjudications in this State, that such an infant who is non sui juris, is incapable of forfeiting its remedy against a conceded wrong-doer, by his personal negligence, and it is for this very reason that it is constructively chargeable with the negligence of its legal custodian.
As this child had not, by any personal wrong of its own, forfeited its right of action for this injury, the defense, in this case, must be predicated upon constructive negligence, or upon imputing to the plaintiff and charging him with the negligence of his mother. This is a good defense in law, if it is made out, and the only question is, whether, upon the evidence in the case, this defense is so clearly manifest, that the judge was justified in taking the case from the jury. I do not think it was, and, consequently, the General Term were right in granting a new trial. It was, to say the least, a fair question for the jury upon the evidence, whether the imputation of negligence can be attributed to the mother, in the escape of this child from the house into the street, where it was injured, and, if she was not guilty of negligence in this particular, then the plaintiff was clearly entitled to recover, for the defendant's driver was certainly guilty of negligence, in running over the plaintiff. There can be no doubt, that, had he been giving ordinary attention to his duties, this injury would never have occurred; and I cannot but think it was a grossly negligent act, in this driver, to wind his lines around the brake, and trust to the mules entirely to govern themselves in the streets of this populous city, and giving his *Page 461 
exclusive attention to the bird he had caught, and not to his team. An infant, of even this tender age, is not an outlaw in the street, where all persons may be grossly negligent in regard to his person; and, where he escapes from the house of his keepers without any fault or negligence of those having the custody of him, then the rule of law, that it is a defense to those who have negligently injured him, to show, that his personal negligence concurred in producing the injury, does not apply.
The child, being non sui juris, cannot, personally, be held to any rule of conduct in regard to such negligence. He is incapable, in law, of doing any act that will deprive him of his action for injuries negligently inflicted upon him by others. His parent or other custodian cannot be chargeable with negligence for his conduct in the street, where the child has escaped from the house without their knowledge or negligence. Any other rule would be unjust and unreasonable, as affording no protection to helpless infants against injuries from the negligent and careless conduct of others. In short, it would make them little less than outlaws in the street, unless attended by their parents or other lawful custodians. They are not beyond the pale of the law when in the streets. Common humanity is alive to their protection, and the law, both in reason and justice, and out of compassion to their weakness and inability to protect themselves, should throw a broader shield of protection around them against injuries from the careless conduct of the strong, than it affords to an adult, who is capable of self-defense and protection.
There is no reason, propriety or justice in the rule which would give no more protection to the one than to the other. The law, in this class of cases, is not subject to such a reproach. It says, the infant of three and a half years cannot be expected to exercise discretion and govern himself cautiously as regards danger, and, consequently, he shall be held, in law, non suijuris, and none who have negligently and carelessly injured him should be permitted to say he was personally negligent, and thereby contributed to the injury. The law very wisely says: At the same time, his keeper or custodian *Page 462 
must not be guilty of any negligence in allowing him to be exposed to the danger, if he does, his custodian's negligence shall be imputed to him.
Applying these principles to this case, the judge at Circuit was not justified in nonsuiting the plaintiff, and the General Term were right in granting a new trial, and the order should be affirmed, and judgment given for the plaintiff.
Judgment affirmed. *Page 463